Opinion issued December 15, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00652-CV
                            ———————————
                   MADRINA D. BOKENKAMP, Appellant
                                         V.
                   ROBERT DANE BOKENKAMP, Appellee


                    On Appeal from the 387th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 11-DCV-193410


                          MEMORANDUM OPINION

      On September 30, 2014, this Court stayed this appeal because appellant

petitioned for bankruptcy. See TEX. R. APP. P. 8.2. No party has sought reinstatement

of the appeal and the Court has learned that the bankruptcy case was closed on May

7, 2015. On November 3, 2016, this court issued an order notifying the parties that
the appeal would be reinstated and dismissed for want of prosecution unless any

party filed a response demonstrating cause to retain the appeal. The parties did not

respond. Accordingly, we reinstate and dismiss the appeal for want of prosecution.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2